                                                                                                                         Case 2:20-cv-02052-DMG-JEM Document 40 Filed 08/03/20 Page 1 of 15 Page ID #:302



                                                                                                                            1    TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                                 Chad Fuller, Bar No. 190830
                                                                                                                            2    chad.fuller@troutman.com
                                                                                                                                 Tina Safi Felahi, Bar No. 300304
                                                                                                                            3    tina.Felahi@troutman.com
                                                                                                                                 11682 El Camino Real, Suite 400
                                                                                                                            4    San Diego, CA 92130-2092
                                                                                                                                 Telephone: 858-509-6000
                                                                                                                            5    Facsimile: 858-509-6040
                                                                                                                            6    Paul S. Kim, Bar No. 314811
                                                                                                                                 paul.kim@troutman.com
                                                                                                                            7    5 Park Plaza, Suite 1400
                                                                                                                            8    Irvine, CA 92614-2545
                                                                                                                                 Telephone: 949.622.2700
                                                                                                                            9    Facsimile: 949.622.2739
                                                                                                                           10    Attorneys for Defendant
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                                 BLUE CROSS BLUE SHIELD OF GEORGIA, INC.
                                                                                                                           11    dba ANTHEM BLUE CROSS BLUE SHIELD
                                                                              S A N D I E G O , CA 9 2 1 3 0 - 2 0 9 2




                                                                                                                           12
                                           11682 EL CAMINO REAL
                                                                  SUITE 400




                                                                                                                           13                        UNITED STATES DISTRICT COURT
                                                                                                                           14                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                           15
                                                                                                                           16   LOREN SWEARINGEN,                     Case No. 2:20-CV-02052-DMG-JEM
                                                                                                                           17                  Plaintiff,             STIPULATION AND PROTECTIVE
                                                                                                                                                                      ORDER
                                                                                                                           18   v.
                                                                                                                           19   WESTLAKE HEALTH CARE PLAN;
                                                                                                                                BLUE CROSS BLUE SHIELD OF
                                                                                                                           20   GEORGIA, INC. dba ANTHEM
                                                                                                                                BLUE CROSS BLUE SHIELD,
                                                                                                                           21
                                                                                                                                               Defendants.
                                                                                                                           22
                                                                                                                           23
                                                                                                                           24
                                                                                                                           25
                                                                                                                           26
                                                                                                                           27
                                                                                                                           28
                                                                                                                                                                             STIPULATION AND PROTECTIVE ORDER
                                                                                                                                109210752
                                                                                                                         Case 2:20-cv-02052-DMG-JEM Document 40 Filed 08/03/20 Page 2 of 15 Page ID #:303



                                                                                                                            1   The Parties to the above-captioned action stipulate as follows:
                                                                                                                            2   1.      A.    PURPOSES AND LIMITATIONS
                                                                                                                            3           Discovery in this action is likely to involve production of confidential,
                                                                                                                            4   proprietary, or private information for which special protection from public
                                                                                                                            5   disclosure and from use for any purpose other than prosecuting this litigation may be
                                                                                                                            6   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
                                                                                                                            7   the following Stipulated Protective Order. The parties acknowledge that this Order
                                                                                                                            8   does not confer blanket protections on all disclosures or responses to discovery and
                                                                                                                            9   that the protection it affords from public disclosure and use extends only to the
                                                                                                                           10   limited information or items that are entitled to confidential treatment under the
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                           11   applicable legal principles. The parties further acknowledge, as set forth in Section
                                                                              S A N D I E G O , CA 9 2 1 3 0 - 2 0 9 2




                                                                                                                           12   12.3, below, that this Stipulated Protective Order does not entitle them to file
                                           11682 EL CAMINO REAL
                                                                  SUITE 400




                                                                                                                           13   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
                                                                                                                           14   that must be followed and the standards that will be applied when a party seeks
                                                                                                                           15   permission from the court to file material under seal.
                                                                                                                           16           B.    GOOD CAUSE STATEMENT
                                                                                                                           17           This action involves proprietary information for which special protection from
                                                                                                                           18   public disclosure and from use for any purpose other than prosecution of this action
                                                                                                                           19   is warranted. Such confidential and proprietary materials and information consist of,
                                                                                                                           20   among other things, private health or personal information protected from disclosure
                                                                                                                           21   under the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”),
                                                                                                                           22   42 U.S.C. § 1330, et seq., California Health & Safety Code § 1280.15, the California
                                                                                                                           23   Confidentiality of Medical Information Act, Cal. Civ. Code § 56, et seq. or the
                                                                                                                           24   Lanterman-Petris-Short Act, Welfare & Institutions Code § 5000, et seq.; business or
                                                                                                                           25   financial information; information regarding confidential business practices, or other
                                                                                                                           26   confidential research, development, or commercial information (including
                                                                                                                           27   information implicating privacy rights of third parties); and information otherwise
                                                                                                                           28   generally unavailable to the public, or which may be privileged or otherwise
                                                                                                                                                                                    STIPULATION AND PROTECTIVE ORDER
                                                                                                                                109210752                                -2-
                                                                                                                         Case 2:20-cv-02052-DMG-JEM Document 40 Filed 08/03/20 Page 3 of 15 Page ID #:304



                                                                                                                            1   protected from disclosure under state or federal statutes, court rules, case decisions,
                                                                                                                            2   or common law. Accordingly, to expedite the flow of information, to facilitate the
                                                                                                                            3   prompt resolution of disputes over confidentiality of discovery materials, to
                                                                                                                            4   adequately protect information the parties are entitled to keep confidential, to ensure
                                                                                                                            5   that the parties are permitted reasonable necessary uses of such material in
                                                                                                                            6   preparation for and in the conduct of trial, to address their handling at the end of the
                                                                                                                            7   litigation, and serve the ends of justice, a protective order for such information is
                                                                                                                            8   justified in this matter. It is the intent of the parties that information will not be
                                                                                                                            9   designated as confidential for tactical reasons and that nothing be so designated
                                                                                                                           10   without a good faith belief that it has been maintained in a confidential, non-public
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                           11   manner, and there is good cause why it should not be part of the public record of this
                                                                              S A N D I E G O , CA 9 2 1 3 0 - 2 0 9 2




                                                                                                                           12   case.
                                           11682 EL CAMINO REAL
                                                                  SUITE 400




                                                                                                                           13   2.      DEFINITIONS
                                                                                                                           14           2.1   Action: Loren Swearingen v. Westlake Health Care Plan, et al., U.S.
                                                                                                                           15   District Court for the Central District of California, Case No. 2:20-CV-02052-DMG-
                                                                                                                           16   JEM.
                                                                                                                           17           2.2   Challenging Party: a Party or Non-Party that challenges the designation
                                                                                                                           18   of information or items under this Order.
                                                                                                                           19           2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                                                                                                                           20   how it is generated, stored or maintained) or tangible things that qualify for protection
                                                                                                                           21   under Federal Rule of Civil Procedure 26(c), including but not limited to, information
                                                                                                                           22   the Producing Party believes in good faith to be protected under relevant provisions
                                                                                                                           23   of applicable law regarding confidential business, competitive or privacy
                                                                                                                           24   information, trade secret information, non-public financial or business information,
                                                                                                                           25   or private health or personal information protected from disclosure under the Health
                                                                                                                           26   Insurance Portability and Accountability Act of 1996 (“HIPAA”), 42 U.S.C. § 1330,
                                                                                                                           27   et seq., California Health & Safety Code § 1280.15, the California Confidentiality of
                                                                                                                           28   Medical Information Act, Cal. Civ. Code § 56, et seq. or the Lanterman-Petris-Short
                                                                                                                                                                                     STIPULATION AND PROTECTIVE ORDER
                                                                                                                                109210752                                 -3-
                                                                                                                         Case 2:20-cv-02052-DMG-JEM Document 40 Filed 08/03/20 Page 4 of 15 Page ID #:305



                                                                                                                            1   Act, Welfare & Institutions Code § 5000, et seq., which the Producing Party is
                                                                                                                            2   prohibited from revealing or would not normally reveal to third parties except in
                                                                                                                            3   confidence, or has undertaken with others to maintain its confidence, and as specified
                                                                                                                            4   above in the Good Cause Statement.
                                                                                                                            5           2.4   Counsel: outside Counsel of Record and House Counsel (as well as their
                                                                                                                            6   support staff).
                                                                                                                            7           2.5   Designating Party: a Party or Non-Party that designates information or
                                                                                                                            8   items that it produces in disclosures or in responses to discovery as
                                                                                                                            9   “CONFIDENTIAL.”
                                                                                                                           10           2.6   Disclosure or Discovery Material: All items or information, regardless
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                           11   of the medium or manner in which it is generated, stored, or maintained (including,
                                                                              S A N D I E G O , CA 9 2 1 3 0 - 2 0 9 2




                                                                                                                           12   among other things, testimony, transcripts, and tangible things), that are produced or
                                           11682 EL CAMINO REAL
                                                                  SUITE 400




                                                                                                                           13   generated in connection with mediation or informal resolution discussions, in
                                                                                                                           14   disclosures or responses to discovery in this matter.
                                                                                                                           15           2.7   Expert: a person with specialized knowledge or experience in a matter
                                                                                                                           16   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                                                                                           17   an expert witness or as a consultant in this Action.
                                                                                                                           18           2.8   House Counsel: attorneys who are employees of a party to this Action.
                                                                                                                           19   House Counsel does not include Outside Counsel of Record or any other outside
                                                                                                                           20   counsel.
                                                                                                                           21           2.9   Non-Party: any natural person, partnership, corporation, association, or
                                                                                                                           22   other legal entity not named as a Party to this action.
                                                                                                                           23           2.10 Outside Counsel of Record: attorneys who are not employees of a party
                                                                                                                           24   to this Action but are retained to represent or advise a party to this Action and have
                                                                                                                           25   appeared in this Action on behalf of that party or are affiliated with a law firm which
                                                                                                                           26   has appeared on behalf of that party, and includes support staff.
                                                                                                                           27   ///
                                                                                                                           28   ///
                                                                                                                                                                                       STIPULATION AND PROTECTIVE ORDER
                                                                                                                                109210752                                 -4-
                                                                                                                         Case 2:20-cv-02052-DMG-JEM Document 40 Filed 08/03/20 Page 5 of 15 Page ID #:306



                                                                                                                            1           2.11 Party: any party to this Action, including all of its officers, directors,
                                                                                                                            2   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                                                                                            3   support staffs).
                                                                                                                            4           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                                                                            5   Discovery Material in this Action.
                                                                                                                            6           2.13 Professional Vendors: persons or entities that provide litigation support
                                                                                                                            7   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                                                                            8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                                                                            9   and their employees and subcontractors.
                                                                                                                           10           2.14 Protected Material: any Disclosure or Discovery Material that is
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                           11   designated as “CONFIDENTIAL.”
                                                                              S A N D I E G O , CA 9 2 1 3 0 - 2 0 9 2




                                                                                                                           12           2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                           11682 EL CAMINO REAL
                                                                  SUITE 400




                                                                                                                           13   from a Producing Party.
                                                                                                                           14   3.      SCOPE
                                                                                                                           15           The protections conferred by this Stipulation and Order cover not only
                                                                                                                           16   Protected Material (as defined above), but also (1) any information copied or
                                                                                                                           17   extracted from Protected Material; (2) all copies, excerpts, summaries, abstracts,
                                                                                                                           18   other documents derived in whole or in part, or compilations of Protected Material;
                                                                                                                           19   and (3) any testimony, conversations, or presentations by Parties or their Counsel that
                                                                                                                           20   might reveal Protected Material.
                                                                                                                           21           Any use of Protected Material at trial shall be governed by the orders of the
                                                                                                                           22   trial judge. This Order does not govern the use of Protected Material at trial.
                                                                                                                           23   4.      DURATION
                                                                                                                           24           Even after final disposition of this litigation, the confidentiality obligations
                                                                                                                           25   imposed by this Order shall remain in effect until a Designating Party agrees
                                                                                                                           26   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                                                                                           27   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                                                                                                           28   or without prejudice; and (2) final judgment herein after the completion and
                                                                                                                                                                                     STIPULATION AND PROTECTIVE ORDER
                                                                                                                                109210752                                 -5-
                                                                                                                         Case 2:20-cv-02052-DMG-JEM Document 40 Filed 08/03/20 Page 6 of 15 Page ID #:307



                                                                                                                            1   exhaustion of all appeals, re-hearings, remands, trials, or reviews of this Action,
                                                                                                                            2   including the time limits for filing any motions or applications for extension of time
                                                                                                                            3   pursuant to applicable law.
                                                                                                                            4   5.      DESIGNATING PROTECTED MATERIAL
                                                                                                                            5           5.1   Exercise of Restraint and Care in Designating Material for Protection.
                                                                                                                            6   Each Party or Non-Party that designates information or items for protection under
                                                                                                                            7   this Order must take care to limit any such designation to specific material that
                                                                                                                            8   qualifies under the appropriate standards. The Designating Party must designate for
                                                                                                                            9   protection only those parts of material, documents, items, or oral or written
                                                                                                                           10   communications that qualify so that other portions of the material, documents, items,
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                           11   or communications for which protection is not warranted are not swept unjustifiably
                                                                              S A N D I E G O , CA 9 2 1 3 0 - 2 0 9 2




                                                                                                                           12   within the ambit of this Order.
                                           11682 EL CAMINO REAL
                                                                  SUITE 400




                                                                                                                           13           If it comes to a Designating Party’s attention that information or items that it
                                                                                                                           14   designated for protection do not qualify for protection, that Designating Party must
                                                                                                                           15   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                                                                                           16           5.2   Manner and Timing of Designations. Except as otherwise provided in
                                                                                                                           17   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                                                                                           18   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                                                                                           19   under this Order must be clearly so designated before the material is disclosed or
                                                                                                                           20   produced.
                                                                                                                           21           Designation in conformity with this Order requires:
                                                                                                                           22           (a)   for information in documentary form (e.g., paper or electronic
                                                                                                                           23   documents, but excluding transcripts of depositions or other pretrial or trial
                                                                                                                           24   proceedings), that the Producing Party affix at a minimum, the legend
                                                                                                                           25   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL” legend), to each page that
                                                                                                                           26   contains protected material. If only a portion or portions of the material on a page
                                                                                                                           27   qualifies for protection, the Producing Party also must clearly identify the protected
                                                                                                                           28   portion(s) (e.g., by making appropriate markings in the margins).
                                                                                                                                                                                     STIPULATION AND PROTECTIVE ORDER
                                                                                                                                109210752                                 -6-
                                                                                                                         Case 2:20-cv-02052-DMG-JEM Document 40 Filed 08/03/20 Page 7 of 15 Page ID #:308



                                                                                                                            1           A Party or Non-Party that makes original documents available for inspection
                                                                                                                            2   need not designate them for protection until after the inspecting Party has indicated
                                                                                                                            3   which documents it would like copied and produced. During the inspection and
                                                                                                                            4   before the designation, all of the material made available for inspection shall be
                                                                                                                            5   deemed “CONFIDENTIAL.”             After the inspecting Party has identified the
                                                                                                                            6   documents it wants copied and produced, the Producing Party must determine which
                                                                                                                            7   documents, or portions thereof, qualify for protection under this Order. Then, before
                                                                                                                            8   producing the specified documents, the Producing Party must affix the
                                                                                                                            9   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                                                                                                           10   portion or portions of the material on a page qualifies for protection, the Producing
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                           11   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                                                                              S A N D I E G O , CA 9 2 1 3 0 - 2 0 9 2




                                                                                                                           12   markings in the margins).
                                           11682 EL CAMINO REAL
                                                                  SUITE 400




                                                                                                                           13           (b)   for testimony given in depositions that the Designating Party identify
                                                                                                                           14   the Disclosure or Discovery Material on the record, before the close of the deposition
                                                                                                                           15   all protected testimony. Arrangements shall be made with the court reporter taking
                                                                                                                           16   and transcribing such deposition to separately bind such portions of the transcript
                                                                                                                           17   containing information designated as confidential, and to label such portions
                                                                                                                           18   appropriately.
                                                                                                                           19           (c)   for information produced in some form other than documentary and for
                                                                                                                           20   any other tangible items, that the Producing Party affix in a prominent place on the
                                                                                                                           21   exterior of the container or containers in which the information is stored the legend
                                                                                                                           22   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                                                                                                           23   protection, the Producing Party, to the extent practicable, shall identify the protected
                                                                                                                           24   portion(s).
                                                                                                                           25           5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                                                                           26   failure to designate qualified information or items does not, standing alone, waive
                                                                                                                           27   the Designating Party’s right to secure protection under this Order for such material.
                                                                                                                           28   Upon timely correction of a designation, the Receiving Party must make reasonable
                                                                                                                                                                                    STIPULATION AND PROTECTIVE ORDER
                                                                                                                                109210752                                 -7-
                                                                                                                         Case 2:20-cv-02052-DMG-JEM Document 40 Filed 08/03/20 Page 8 of 15 Page ID #:309



                                                                                                                            1   efforts to assure that the material is treated in accordance with the provisions of this
                                                                                                                            2   Order.
                                                                                                                            3   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                                                            4           6.1   Timing of Challenges. Any Party or Non-Party may challenge a
                                                                                                                            5   designation of confidentiality at any time that is consistent with the Court’s
                                                                                                                            6   Scheduling Order.
                                                                                                                            7           6.2   Meet and Confer. The Challenging Party shall initiate the dispute
                                                                                                                            8   resolution process under Local Rule 37.1 et seq.
                                                                                                                            9           6.3   The burden of persuasion in any such challenge proceeding shall be on
                                                                                                                           10   the Designating Party. Frivolous challenges, and those made for an improper purpose
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                           11   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                                              S A N D I E G O , CA 9 2 1 3 0 - 2 0 9 2




                                                                                                                           12   expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                           11682 EL CAMINO REAL
                                                                  SUITE 400




                                                                                                                           13   or withdrawn the confidentiality designation, all parties shall continue to afford the
                                                                                                                           14   material in question the level of protection to which it is entitled under the Producing
                                                                                                                           15   Party’s designation until the Court rules on the challenge.
                                                                                                                           16   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                                                           17           7.1   Basic Principles. A Receiving Party may use Protected Material that is
                                                                                                                           18   disclosed or produced by another Party or by a Non-Party in connection with this
                                                                                                                           19   Action only for prosecuting, defending, or attempting to settle this Action, and for no
                                                                                                                           20   other purpose. Such Protected Material may be disclosed only to the categories of
                                                                                                                           21   persons and under the conditions described in this Order. When the Action has been
                                                                                                                           22   terminated, a Receiving Party must comply with the provisions of section 13 below
                                                                                                                           23   (FINAL DISPOSITION).
                                                                                                                           24           Protected Material must be stored and maintained by a Receiving Party at a
                                                                                                                           25   location and in a secure manner that ensures that access is limited to the persons
                                                                                                                           26   authorized under this Order.
                                                                                                                           27   ///
                                                                                                                           28           7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                                                                                                                                                    STIPULATION AND PROTECTIVE ORDER
                                                                                                                                109210752                                 -8-
                                                                                                                         Case 2:20-cv-02052-DMG-JEM Document 40 Filed 08/03/20 Page 9 of 15 Page ID #:310



                                                                                                                            1   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                                                                                            2   Receiving     Party    may    disclose    any    information    or   item     designated
                                                                                                                            3   “CONFIDENTIAL” only to the Court (and its personnel), Counsel of Record in this
                                                                                                                            4   Action (including the paralegal, clerical, and secretarial staff employed by such
                                                                                                                            5   counsel), and to the “qualified persons” designated below:
                                                                                                                            6           (a)   the officers, directors, and employees of the Receiving Party to whom
                                                                                                                            7   disclosure is reasonably necessary for this Action;
                                                                                                                            8           (b)   Experts (as defined in this Order) of the Receiving Party to whom
                                                                                                                            9   disclosure is reasonably necessary for this Action and who have signed the
                                                                                                                           10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                           11           (c)   court reporters and their staff;
                                                                              S A N D I E G O , CA 9 2 1 3 0 - 2 0 9 2




                                                                                                                           12           (d)   professional jury or trial consultants, mock jurors, and Professional
                                           11682 EL CAMINO REAL
                                                                  SUITE 400




                                                                                                                           13   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                                                                                           14   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                                                           15           (e)   the author or recipient of a document containing the information or a
                                                                                                                           16   custodian or other person who otherwise possessed or knew the information;
                                                                                                                           17           (f)   during their depositions, third-party witnesses, and attorneys for
                                                                                                                           18   witnesses, in the Action to whom disclosure is reasonably necessary provided: (1)
                                                                                                                           19   the deposing party requests that the witness sign the form attached as Exhibit A
                                                                                                                           20   hereto; and (2) they will not be permitted to keep any confidential information unless
                                                                                                                           21   they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
                                                                                                                           22   otherwise agreed by the Designating Party or ordered by the court. Pages of
                                                                                                                           23   transcribed deposition testimony or exhibits to depositions that reveal Protected
                                                                                                                           24   Material may be separately bound by the court reporter and may not be disclosed to
                                                                                                                           25   anyone except as permitted under this Stipulated Protective Order;
                                                                                                                           26           (g)   any mediator or settlement officer, and their supporting personnel,
                                                                                                                           27   mutually agreed upon by any of the parties engaged in settlement discussions; and
                                                                                                                           28           (h)   any other person as to whom the Parties agree to, in writing.
                                                                                                                                                                                      STIPULATION AND PROTECTIVE ORDER
                                                                                                                                109210752                                  -9-
                                                                                                                Case 2:20-cv-02052-DMG-JEM Document 40 Filed 08/03/20 Page 10 of 15 Page ID #:311



                                                                                                                         1    8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                                                                                         2            IN OTHER LITIGATION
                                                                                                                         3            If a Party is served with a subpoena or a court order issued in other litigation
                                                                                                                         4    that compels disclosure of any information or items designated in this Action as
                                                                                                                         5    “CONFIDENTIAL,” that Party must:
                                                                                                                         6            (a)    promptly notify in writing the Designating Party. Such notification shall
                                                                                                                         7    include a copy of the subpoena or court order;
                                                                                                                         8            (b)    promptly notify in writing the party who caused the subpoena or order
                                                                                                                         9    to issue in the other litigation that some or all of the material covered by the subpoena
                                                                                                                         10   or order is subject to this Protective Order. Such notification shall include a copy of
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                         11   this Stipulated Protective Order; and
                                                                              S A N D I E G O , CA 9 2 1 3 0 - 2 0 9 2




                                                                                                                         12           (c)    cooperate with respect to all reasonable procedures sought to be pursued
                                           11682 EL CAMINO REAL
                                                                  SUITE 400




                                                                                                                         13   by the Designating Party whose Protected Material may be affected.
                                                                                                                         14           If the Designating Party timely seeks a protective order, the Party served with
                                                                                                                         15   the subpoena or court order shall not produce any information designated in this
                                                                                                                         16   action as “CONFIDENTIAL” before a determination by the court from which the
                                                                                                                         17   subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                                                                                         18   permission. The Designating Party shall bear the burden and expense of seeking
                                                                                                                         19   protection in that court of its confidential material and nothing in these provisions
                                                                                                                         20   should be construed as authorizing or encouraging a Receiving Party in this Action
                                                                                                                         21   to disobey a lawful directive from another court.
                                                                                                                         22   9.      A     NON-PARTY’S       PROTECTED          MATERIAL       OUGHT        TO    BE
                                                                                                                         23           PRODUCED IN THIS LITIGATION
                                                                                                                         24           (a)    The terms of this Order are applicable to information produced by a
                                                                                                                         25   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                                                                                         26   produced by Non-Parties in connection with this litigation is protected by the
                                                                                                                         27   remedies and relief provided by this Order. Nothing in these provisions should be
                                                                                                                         28   construed as prohibiting a Non-Party from seeking additional protections.
                                                                                                                                                                                   STIPULATION AND PROTECTIVE ORDER
                                                                                                                              109210752                                 - 10 -
                                                                                                                Case 2:20-cv-02052-DMG-JEM Document 40 Filed 08/03/20 Page 11 of 15 Page ID #:312



                                                                                                                         1            (b)   In the event that a Party is required, by a valid discovery request, to
                                                                                                                         2    produce a Non-Party’s confidential information in its possession, and the Party is
                                                                                                                         3    subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                                                                         4    confidential information, then the Party shall:
                                                                                                                         5                  (1)    promptly notify in writing the Requesting Party and the Non-
                                                                                                                         6    Party that some or all of the information requested is subject to a confidentiality
                                                                                                                         7    agreement with a Non-Party;
                                                                                                                         8                  (2)    promptly provide the Non-Party with a copy of the Stipulated
                                                                                                                         9    Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                                                                                         10   specific description of the information requested; and
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                         11                 (3)    make the information requested available for inspection by the
                                                                              S A N D I E G O , CA 9 2 1 3 0 - 2 0 9 2




                                                                                                                         12   Non-Party, if requested.
                                           11682 EL CAMINO REAL
                                                                  SUITE 400




                                                                                                                         13           (c)   If the Non-Party fails to seek a protective order from this court within
                                                                                                                         14   14 days of receiving the notice and accompanying information, the Receiving Party
                                                                                                                         15   may produce the Non-Party’s confidential information responsive to the discovery
                                                                                                                         16   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                                                                                                         17   not produce any information in its possession or control that is subject to the
                                                                                                                         18   confidentiality agreement with the Non-Party before a determination by the court.
                                                                                                                         19   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                                                                                                         20   of seeking protection in this court of its Protected Material.
                                                                                                                         21   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                                                                         22           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                                                                         23   Protected Material to any person or in any circumstance not authorized under this
                                                                                                                         24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                                                                                         25   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                                                                                         26   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                                                                                         27   persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                                                                                         28   and (d) request such person or persons to execute the “Acknowledgment and
                                                                                                                                                                                   STIPULATION AND PROTECTIVE ORDER
                                                                                                                              109210752                                 - 11 -
                                                                                                                Case 2:20-cv-02052-DMG-JEM Document 40 Filed 08/03/20 Page 12 of 15 Page ID #:313



                                                                                                                         1    Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                                                                                         2    11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                                                                         3            PROTECTED MATERIAL
                                                                                                                         4            When a Producing Party gives notice to Receiving Parties that certain
                                                                                                                         5    inadvertently produced material is subject to a claim of privilege or other protection,
                                                                                                                         6    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                                                                                         7    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                                                                                         8    may be established in an e-discovery order that provides for production without prior
                                                                                                                         9    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                                                                                         10   parties reach an agreement on the effect of disclosure of a communication or
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                         11   information covered by the attorney-client privilege or work product protection, the
                                                                              S A N D I E G O , CA 9 2 1 3 0 - 2 0 9 2




                                                                                                                         12   parties may incorporate their agreement in the stipulated protective order submitted
                                           11682 EL CAMINO REAL
                                                                  SUITE 400




                                                                                                                         13   to the court.
                                                                                                                         14   12.     MISCELLANEOUS
                                                                                                                         15           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                                                                         16   person to seek its modification by the Court in the future. Nothing in this Order nor
                                                                                                                         17   the production of any information or document under the terms of this Order nor any
                                                                                                                         18   proceedings pursuant to this Order shall be deemed to have the effect of an admission
                                                                                                                         19   or waiver by either party or of altering the confidentiality or non-confidentiality of
                                                                                                                         20   any such document or information or altering any existing obligation of any party or
                                                                                                                         21   the absence thereof.
                                                                                                                         22           12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                                                                         23   Protective Order no Party waives any right it otherwise would have to object to
                                                                                                                         24   disclosing or producing any information or item on any ground not addressed in this
                                                                                                                         25   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                                                                                         26   ground to use in evidence of any of the material covered by this Protective Order.
                                                                                                                         27           12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                                                                         28   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                                                                                                                                                  STIPULATION AND PROTECTIVE ORDER
                                                                                                                              109210752                                - 12 -
                                                                                                                Case 2:20-cv-02052-DMG-JEM Document 40 Filed 08/03/20 Page 13 of 15 Page ID #:314



                                                                                                                         1    only be filed under seal pursuant to a court order authorizing the sealing of the
                                                                                                                         2    specific Protected Material at issue. If a Party's request to file Protected Material
                                                                                                                         3    under seal is denied by the court, then the Receiving Party may file the information
                                                                                                                         4    in the public record unless otherwise instructed by the court.
                                                                                                                         5    13.     FINAL DISPOSITION
                                                                                                                         6            After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                                                                         7    days of a written request by the Designating Party, each Receiving Party must return
                                                                                                                         8    all Protected Material to the Producing Party or destroy such material. As used in this
                                                                                                                         9    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                                                                                         10   summaries, and any other format reproducing or capturing any of the Protected
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                         11   Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                                              S A N D I E G O , CA 9 2 1 3 0 - 2 0 9 2




                                                                                                                         12   Party must submit a written certification to the Producing Party (and, if not the same
                                           11682 EL CAMINO REAL
                                                                  SUITE 400




                                                                                                                         13   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                                                                                                         14   (by category, where appropriate) all the Protected Material that was returned or
                                                                                                                         15   destroyed and (2) affirms that the Receiving Party has not retained any copies,
                                                                                                                         16   abstracts, compilations, summaries or any other format reproducing or capturing any
                                                                                                                         17   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                                                                                         18   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                                                                                                         19   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                                                                                                         20   reports, attorney work product, and consultant and expert work product, even if such
                                                                                                                         21   materials contain Protected Material. Any such archival copies that contain or
                                                                                                                         22   constitute Protected Material remain subject to this Protective Order as set forth in
                                                                                                                         23   Section 4 (DURATION).
                                                                                                                         24   ///
                                                                                                                         25   ///
                                                                                                                         26   ///
                                                                                                                         27   ///
                                                                                                                         28   ///
                                                                                                                                                                                   STIPULATION AND PROTECTIVE ORDER
                                                                                                                              109210752                                 - 13 -
                                                                                                                Case 2:20-cv-02052-DMG-JEM Document 40 Filed 08/03/20 Page 14 of 15 Page ID #:315



                                                                                                                         1    14.     VIOLATION
                                                                                                                         2            Any violation of this Order may be punished by any and all appropriate
                                                                                                                         3    measures including, without limitation, contempt proceedings and/or monetary
                                                                                                                         4    sanctions.
                                                                                                                         5    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                                                                         6
                                                                                                                              Dated:      July 31, 2020              TROUTMAN PEPPER HAMILTON
                                                                                                                         7                                           SANDERS LLP
                                                                                                                         8
                                                                                                                         9                                           By: /s/ Paul S. Kim
                                                                                                                                                                        Chad Fuller
                                                                                                                         10                                             Tina Safi Felahi
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                                                                        Paul S. Kim
                                                                                                                         11                                             Attorneys for Defendant
                                                                                                                                                                        BLUE CROSS BLUE SHIELD OF
                                                                              S A N D I E G O , CA 9 2 1 3 0 - 2 0 9 2




                                                                                                                         12                                             GEORGIA, INC. dba ANTHEM
                                           11682 EL CAMINO REAL




                                                                                                                                                                        BLUE CROSS BLUE SHIELD
                                                                  SUITE 400




                                                                                                                         13
                                                                                                                              Dated:      July 31, 2020              KANTOR & KANTOR, LLP
                                                                                                                         14
                                                                                                                         15
                                                                                                                                                                     By: /s/ Timothy J. Rozelle
                                                                                                                         16                                             Lisa S. Kantor
                                                                                                                                                                        Timothy J. Rozelle
                                                                                                                         17                                             Attorneys for Plaintiff
                                                                                                                                                                        LOREN SWEARINGEN
                                                                                                                         18
                                                                                                                         19
                                                                                                                         20   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                                                                         21
                                                                                                                         22   DATED: August 3, 2020
                                                                                                                         23
                                                                                                                         24
                                                                                                                                                                         HON. JOHN E. MCDERMOTT
                                                                                                                         25                                              United States Magistrate Judge
                                                                                                                         26
                                                                                                                         27
                                                                                                                         28
                                                                                                                                                                              STIPULATION AND PROTECTIVE ORDER
                                                                                                                              109210752                             - 14 -
                                                                                                                Case 2:20-cv-02052-DMG-JEM Document 40 Filed 08/03/20 Page 15 of 15 Page ID #:316



                                                                                                                         1                                        EXHIBIT A
                                                                                                                         2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                                                         3            I affirm that I have read the Stipulation and Protective Order in Loren
                                                                                                                         4    Swearingen v. Westlanke Health Care Plan, et al., U.S. District Court for the Central
                                                                                                                         5    District of California, Case No. 2:20-CV-02052-DMG-JEM. I understand its terms
                                                                                                                         6    and agree to be bound by them.
                                                                                                                         7
                                                                                                                              Signature:         ___________________________________
                                                                                                                         8
                                                                                                                         9    Print Name:        ___________________________________
                                                                                                                         10
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                              Date:              ___________________________________
                                                                                                                         11
                                                                              S A N D I E G O , CA 9 2 1 3 0 - 2 0 9 2




                                                                                                                         12
                                           11682 EL CAMINO REAL
                                                                  SUITE 400




                                                                                                                         13
                                                                                                                         14
                                                                                                                         15
                                                                                                                         16
                                                                                                                         17
                                                                                                                         18
                                                                                                                         19
                                                                                                                         20
                                                                                                                         21
                                                                                                                         22
                                                                                                                         23
                                                                                                                         24
                                                                                                                         25
                                                                                                                         26
                                                                                                                         27
                                                                                                                         28
                                                                                                                                                                                STIPULATION AND PROTECTIVE ORDER
                                                                                                                              109210752
